Citation Nr: 0729753	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-16 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent 
for psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for myasthenia gravis, 
to include as secondary to the service connected psychiatric 
disability.

3.  Entitlement to service connection for gastrointestinal 
disability, to include as secondary to the service connected 
psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to August 
1970.  This appeal arises from a May 2003 rating decision by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs.  

The issue of entitlement to service connection for 
gastrointestinal disability, to include as secondary to the 
service connected psychiatric disability, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's psychiatric disability, to include PTSD, 
has been shown to be productive of a disability picture that 
more nearly approximates that of serious social and 
occupational impairment but less than total occupational and 
social impairment.

2.  A preponderance of the evidence demonstrates that 
myasthenia gravis was not present during active service, was 
not manifested within one year of service separation, and was 
not caused or aggravated by the service connected psychiatric 
disability.


CONCLUSIONS OF LAW

1.  The service connected psychiatric disability, to include 
PTSD, is 70 percent disabling according to the applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2006).

2.  Myasthenia gravis was not incurred in or aggravated by 
service, and is not proximately due to or the result of a 
service connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Rating

The veteran contends that her psychiatric disability, to 
include PTSD, is more disabling than currently evaluated due 
to such symptoms as severe social isolation, constant 
depression, and frequent panic attacks. 

A.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings,  which is based on the average 
impairment of earning capacity caused by a given disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

Diagnostic Code 9411 addresses PTSD.  Under that code, 
evaluations may be assigned ranging between 0 and 100 
percent.  The veteran is currently assigned a 50 percent 
disability rating, effective April 16, 2002.  A 50 percent 
evaluation is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent  
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b). 

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, American Psychiatric Association (DSM-IV), (4th 
ed. 1994).  The Global Assessment of Functioning (GAF) scale 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

The DSM-IV describes a GAF score of 21 to 30 as "[b]ehavior 
is considerably influenced by delusions or hallucinations OR 
serious impairment in communication of judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends)."  A 
41 to 50 rating indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious difficulty in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 51 
to 60 rating indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, American Psychiatric Association (DSM-IV).

B. Analysis

Considering the totality of the evidence, the Board finds 
that the veteran's disability more closely resembles a 70 
percent evaluation. 

VA clinic records as well as private medical records noted 
the following symptoms: nightmares, flashbacks, intrusive 
thoughts, at least two panic attacks per week, irritability, 
depression, difficulty focusing, poor concentration, 
interrupted sleep, hyperalert, and congruent affect.  The 
veteran denied suicidal or homicidal ideations, and her 
speech was coherent.  The veteran's GAF scores have 
consistently ranged from 40 to 52.  There have only been two 
higher GAF scores, GAF of 56 in May 2005 and GAF of 54 in 
December 2005.  In March 2006, the GAF was noted as 42.  
Additionally, the veteran has submitted several medical 
statements noting that her psychiatric disability prevents 
her from maintaining gainful employment.  

During the May 2003 VA examination the veteran reported the 
following symptoms: no relationship with her family, 
depression, crying spells, wanting to die, panic attacks, and 
agitation.  Her speech was within normal limits, and her 
thought process was logical and coherent.  Her mood was 
anxious, and she had a congruent, very anxious affect.  She 
denied any current suicidal or homicidal ideations.  She 
denied hallucinations and delusions.  Recent and remote 
memory, attention, and concentration was intact.  The 
examiner noted that he believed the veteran was unemployable 
due to her mental illness.  She diagnosed the veteran with 
PTSD and major depressive disorder and assigned a GAF of 50.

The symptoms associated with a GAF of 41 to 50 more closely 
approximates the criteria for a 70 percent rating, but not a 
higher rating.  Although there were two GAF scores of 54 and 
56 in 2005, the most recent GAF score was noted as 42.  
Additionally, VA clinic and private medical records reported 
consistent symptoms and assigned GAF scores ranging from 40 
to 52.    

Given the GAF scores together with the nature of the symptoms 
as reported on the May 2003 examination and throughout the 
appeal, the veteran's disability more nearly approximates the 
criteria for a 70 percent rating.  The veteran's disability 
is not shown to meet the criteria for a 100 percent rating 
which requires total occupational and social impairment.  The 
veteran is capable of managing the activities of daily living 
and is not a danger to herself or others.  She has denied 
delusions and hallucinations.  There is no evidence of memory 
loss or gross impairment in her thought process or 
communication nor is she found to be disoriented.  

Accordingly, a 70 percent rating is warranted for PTSD under 
Diagnostic Code 9411. 

II.  Service Connection

Service connection is established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, during a 
period of war.  38 U.S.C.A. § 1110.  In order to qualify for 
entitlement to compensation under 38 U.S.C.A. § 1110, a 
claimant must prove the existence of (1) a disability and (2) 
that such disability has resulted from a disease or injury 
that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

Certain chronic diseases, to include myasthenia gravis, may 
be presumed to have been incurred during active service if 
the disease was manifested to a degree of 10 percent or more 
within one year of service separation, the absence of any 
findings of the disease process during service 
notwithstanding.  38 C.F.R. § 3.397, 3.309.  

Alternatively, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  The Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Id. 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The veteran's service medical records do not reflect any 
complaints or treatment for myasthenia gravis.  The August 
1970 separation exam noted a normal neurological evaluation.  
In 1989, many years after separation from active service, the 
veteran was diagnosed with myasthenia gravis.  There is no 
medical evidence of record linking this disability with the 
veteran's military service.  Therefore, entitlement to 
service connection is not possible on a direct or presumptive 
basis.  However, the Board notes that the veteran's main 
contention is that her myasthenia gravis is related to the 
service connected psychiatric disability.  

With respect to the secondary service connection claim, the 
veteran asserts that her psychiatric disability medication 
has caused her myasthenia gravis.  In May 2003, the veteran 
underwent a VA examination where the examiner opined that, 
upon review of the pharmakinetics profile of the psychiatric 
medications, the medications are less likely than not the 
etiology of the veteran's myasthenia gravis.  See also Mental 
Disorders VA Examination (May 2003).  Absent evidence to the 
contrary, the Board is not in a position to question this 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). 
   
Therefore, the veteran's myasthenia gravis is not proximately 
due to or the result of a service connected disability or 
related to her active military service.  The veteran's own 
theory of medical diagnosis and causation cannot be accepted 
as competent evidence as she is not shown to possess the 
requisite training to speak to issues of medical diagnosis 
and causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Accordingly, the veteran's claim must be 
denied.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (May 2002, June 2003, Jan. 2006).  As such, VA 
fulfilled its notification duties.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is harmless.  The May 2003 rating decision clearly 
indicates that the veteran had been assigned a specific 
disability evaluation, as well as an effective date, for her 
service connected disorder.  Therefore, the Board finds no 
lapse in compliance with Dingess/Hartman.   

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, no prejudice to the veteran will result from an 
adjudication of her claim in this decision. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  
Additionally, a VA opinion was sought in this appeal.  Hence, 
VA has fulfilled its duty to assist the veteran in the 
development of her claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A 70 percent rating for psychiatric disability, to include 
PTSD, is granted, subject to the regulations governing the 
award of monetary benefits.  

Entitlement to service connection for myasthenia gravis, to 
include as secondary to the service connected psychiatric 
disability, is denied.


REMAND

Although the May 2003 VA examination determined that the 
veteran's gastrointestinal disability was not related to her 
service connected psychiatric disability, the examiner did 
not address whether the disability was directly related to 
the veteran's military service.  The veteran's service 
medical records note several entries for gastroenteritis.  
Therefore, an additional VA medical opinion is necessary for 
the proper adjudication of this claim.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should schedule the veteran for an 
examination in order to ascertain the nature and 
etiology of the current gastrointestinal 
disability.  After reviewing the entire record, the 
examiner should express an opinion as to whether it 
is at least as likely as not (i.e., a likelihood of 
50 percent or greater) that the veteran's 
gastrointestinal disability was initially 
manifested in service, or otherwise related to her 
active military service.  The claim's folder must 
be made available to and reviewed by the examiner 
in conjunction with the scheduled examination.

2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the appellant and her representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant need take no action until otherwise notified, but 
she may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


